Title: From Benjamin Franklin to James Hutton, 23 June 1778
From: Franklin, Benjamin
To: Hutton, James


Passy. June 23. 1778.
My dear old Friend has here the Paper he desir’d. We have had a marble Monument made at Paris for the brave General Montgomery, which is gone to America. If it should fall into the Hands of any of your Cruizers I expect you will exert yourself to get it restor’d to us, because I know the generosity of your Temper, which likes to do handsome Things, as well as to make Returns. You see we are unwilling to rob the Hospital, we hope your People will be found as averse to pillaging the Dead. Adieu. Yours
